292 S.W.3d 585 (2009)
Angela LEIBACH, Appellant,
v.
ARCH MEDICAL SERVICES, INC., Respondent.
No. ED 91632.
Missouri Court of Appeals, Eastern District, Division Four.
September 15, 2009.
Richard L. Hughes, St. Louis, MO, for Appellant.
David I. Hares, Robert J. Amsler, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, and ROY L. RICHTER, JJ.
Prior report: 2008 WL 2847045.

ORDER
PER CURIAM.
Angela Leibach appeals a 9-3 jury verdict in favor of Arch Medical Services, Inc. d/b/a The Center for Cancer Care and Research pursuant to Rule 84.16(b). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).